USCA11 Case: 21-11619      Date Filed: 01/20/2022      Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-11619
                   Non-Argument Calendar
                  ____________________

MANJINDER KUMAR,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A076-859-740
                   ____________________
USCA11 Case: 21-11619         Date Filed: 01/20/2022     Page: 2 of 9




2                       Opinion of the Court                 21-11619


Before JILL PRYOR, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Manjinder Kumar seeks review of the order of the Board of
Immigration Appeals (“BIA”) dismissing his appeal of the Immigra-
tion Judge’s (“IJ”) denial of his application for cancellation of re-
moval, pursuant to the Immigration and Nationality Act (“INA”),
8 U.S.C. § 1229b(b). After careful review, we deny his petition.
                               I.
        Kumar, a native and citizen of India, entered the United
States in 2000 as a refugee. In 2004, his status was adjusted to lawful
permanent resident. In 2018, the Department of Homeland Secu-
rity issued Kumar a Notice to Appear (“NTA”), charging him as
removable under the INA. The NTA alleged that Kumar had been
convicted in March 2018 of family violence battery, in violation of
O.C.G.A. § 16-5-23.1, and was sentenced to 12 months’ imprison-
ment. Based on this conviction, the NTA alleged that Kumar was
removable under 8 U.S.C. § 1227(a)(2)(A)(iii), because he was con-
victed of an aggravated felony; under 8 U.S.C. § 1227(a)(2)(E)(i),
because he was convicted of a crime of domestic violence; and un-
der 8 U.S.C. § 1227(a)(2)(E)(ii), because he violated a protective or-
der under which he was enjoined.
       Kumar moved to terminate his removal proceedings, admit-
ting that he had been convicted of violating Georgia law but argu-
ing that his conviction did not render him removable. He argued
USCA11 Case: 21-11619               Date Filed: 01/20/2022   Page: 3 of 9




21-11619                     Opinion of the Court                       3

that the conviction was not an aggravated felony because he was
only sentenced to 60 days’ imprisonment. See 8 U.S.C.
§ 1101(a)(43)(F) (defining “aggravated felony,” a conviction for
which renders a person ineligible for cancellation of removal, as “a
crime of violence . . . for which the term of imprisonment [is] at
least one year”). He also argued that he was not removable under
the other two provisions the NTA cited.
       The government responded that Kumar’s conviction was
for an aggravated felony because he was sentenced to 12 months’
imprisonment, even though he was only required to serve a term
of 60 days. In support of its position, the government provided ev-
idence documenting Kumar’s conviction. This included a docu-
ment from the Superior Court of Floyd County entitled “Final Dis-
position Misdemeanor with Probation” (the “Final Disposition”),
which indicated that Kumar was adjudicated guilty of family vio-
lence battery and that his “sentence” was “12 months to serve 60
days.” AR at 595 (capitalizations omitted). 1 The document stated:
“The Defendant is adjudged guilty or sentenced under First Of-
fender/Conditional Discharge . . . [and] the Court sentences the
Defendant to confinement in such institution as the Commissioner
of the State Department of Corrections may direct.” Id. Under
“Sentence Summary,” the document stated that “The Defendant is
sentenced for a total of 12 MONTHS, . . . with the first 60 DAYS to
be served in confinement and the remainder to be served on


1   “AR” refers to the administrative record.
USCA11 Case: 21-11619        Date Filed: 01/20/2022     Page: 4 of 9




4                      Opinion of the Court                21-11619

probation.” Id. Further, “[u]pon service of 60 DAYS, the remainder
of the sentence may be served on probation, PROVIDED, that the
Defendant shall comply with the Conditions of Probation imposed
by the Court as part of this sentence.” Id.
      At a hearing on removability, an IJ determined that the ag-
gravated felony charge could not be sustained because the docu-
ments did not show that Kumar was sentenced to 12 months’ im-
prisonment. The IJ sustained the remaining two charges.
       Kumar then applied for cancellation of removal. See 8 U.S.C.
§ 1229b(a) (providing that the Attorney General may cancel re-
moval if a noncitizen has been lawfully admitted for permanent
residence for at least 5 years, has resided in the United States con-
tinuously for 7 years after having been admitted in any status, and
has not been convicted of an aggravated felony). A different IJ held
a hearing on Kumar’s application for cancellation of removal. At
the hearing, the IJ disagreed with the previous judge, concluded
that Kumar’s family violence battery conviction was an aggravated
felony, sustained the charge of removability on that basis, and de-
termined that Kumar was ineligible for cancellation of removal.
But then the IJ reversed course, summarily concluding in a second
hearing that Kumar should be granted cancellation of removal.
       The government appealed to the BIA, arguing that the IJ
erred in determining that Kumar was eligible for cancellation of re-
moval because he had been convicted of an aggravated felony. The
BIA remanded to the IJ, noting that the IJ “did not prepare an oral
or written decision setting out the reasons for his decision.” Id. at
USCA11 Case: 21-11619        Date Filed: 01/20/2022     Page: 5 of 9




21-11619               Opinion of the Court                        5

331. On remand, the IJ denied Kumar’s application for cancellation
of removal and ordered Kumar removed to India.
        Kumar appealed to the BIA, and the BIA dismissed the ap-
peal. The BIA concluded that the Final Disposition showed that
Kumar was sentenced to 12 months’ imprisonment, and therefore
that the offense was one for which the term of imprisonment was
at least one year.
      Kumar petitioned this Court for review.
                                 II.
       When a noncitizen “asks us to review a denial of cancella-
tion of removal, we can review only constitutional and legal ques-
tions.” Germain v. U.S. Att’y Gen., 9 F.4th 1319, 1323 (11th Cir.
2021) (citing 8 U.S.C. § 1252(a)(2)(B)(i), (D)). Whether a conviction
qualifies as an aggravated felony is such a question of law; we re-
view it de novo. Dixon v. U.S. Atty. Gen., 768 F.3d 1339, 1341 (11th
Cir. 2014). We review only the decision of the BIA, except to the
extent that the BIA expressly adopts the IJ’s decision. Indrawati v.
U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015).
                                III.
       Kumar argues that the BIA erred in determining that he is
ineligible for cancellation of removal. Specifically, he argues that
he was not convicted of an aggravated felony because he was only
sentenced to 60 days of imprisonment. Kumar acknowledges that
in United States v. Ayala-Gomez, we held that a sentence imposed
by a Georgia court of 5 years’ confinement, with all but 8 months
USCA11 Case: 21-11619         Date Filed: 01/20/2022     Page: 6 of 9




6                       Opinion of the Court                 21-11619

of that term to be served on probation, constituted a term of im-
prisonment greater than one year. 255 F.3d 1314, 1316–17, 1319
(11th Cir. 2001). But he argues that Ayala-Gomez “should be lim-
ited[] or modified” so that it does not stand for the proposition “that
all bifurcated confinement/probation sentences” must be “viewed
in their totality” for purposes of determining whether the one-year
requirement for an aggravated felony is satisfied. Petitioner’s Br. at
5.
       Any noncitizen “who is convicted of an aggravated felony at
any time after admission is deportable.” 8 U.S.C.
§ 1227(a)(2)(A)(iii). The Attorney General may cancel removal in
the case of a noncitizen who is removable from the United States if
the noncitizen has: (1) been lawfully admitted for permanent resi-
dence for at least 5 years, (2) resided in the United States continu-
ously for 7 years after having been admitted in any status, and (3)
“not been convicted of any aggravated felony.” Id. § 1229b(a).
       An aggravated felony includes “a crime of violence . . . for
which the term of imprisonment [is] at least one year.” Id.
§ 1101(a)(43)(F). Kumar challenges only the one-year term of im-
prisonment requirement of this definition. The INA defines a “term
of imprisonment or a sentence” as including “the period of incar-
ceration or confinement ordered by a court of law regardless of any
suspension of the imposition or execution of that imprisonment or
sentence in whole or in part.” Id. § 1101(a)(48)(B).
       Under the prior panel precedent rule, we are bound by pub-
lished decisions that have not been overruled by the Supreme
USCA11 Case: 21-11619         Date Filed: 01/20/2022    Page: 7 of 9




21-11619               Opinion of the Court                         7

Court or this Court en banc. United States v. Romo-Villalobos, 674
F.3d 1246, 1251 (11th Cir. 2012).
       In Ayala-Gomez, which Kumar correctly cites as relevant to
his case, we held that a sentence a Georgia court imposed of 5 years
confinement, with 4 years and 4 months to be served on probation
(provided the petitioner complied with certain conditions) consti-
tuted a term of imprisonment greater than one year. 255 F.3d at
1316–17, 1319. Ayala-Gomez argued that “the actual sentence of
imprisonment was only eight months.” Id. at 1317. He acknowl-
edged that § 1101(a)(48)(B) includes any suspended portions of a
sentence into the definition of a term of incarceration but argued
that since the remaining 4 years and 4 months of his sentence was
probated, rather than suspended, it did not count. Id.
       We rejected Ayala-Gomez’s argument. Noting that the INA
did not define “suspension,” we invoked the principle that “[w]ords
in federal statutes reflect federal understandings, absent an explicit
statement to the contrary, even if a state uses the word differently.”
Id. at 1319. “This federal-meaning-prevails principle of statutory
construction,” we concluded, “requires that suspension take its fed-
eral meaning: a procedural act that precedes a court’s authorization
for a defendant to spend part or all of the imposed prison sentence
outside of prison.” Id. Thus, § 1101(a)(48)(B)’s definition “in-
clude[s] all parts of a sentence of imprisonment from which the
sentencing court excuses the defendant, even if the court itself fol-
lows state-law usage and describes the excuse with a word other
than ‘suspend.’” Id. Probation in Georgia, we explained, was a
USCA11 Case: 21-11619         Date Filed: 01/20/2022     Page: 8 of 9




8                       Opinion of the Court                 21-11619

“mechanism[] by which a sentencing court may excuse a defendant
from prison time,” so it qualified as part of a term of incarceration
under § 1101(a)(48)(B). Id. at 1318–19.
       Ayala-Gomez is on point, and we must apply it here. Ku-
mar’s Final Disposition indicated that he was sentenced to a term
of 12 months’ imprisonment with 10 months of that term probated
provided he complied with certain terms. Under Ayala-Gomez, the
probated portion of Kumar’s sentence counts as part of his term of
incarceration under § 1101(a)(48)(B). We recognize that Kumar dis-
agrees with our holding in Ayala-Gomez, but as a panel we are
without authority to modify its holding. See Romo-Villalobos, 674
F.3d at 1251.
        Kumar also argues that Ayala-Gomez is materially distin-
guishable from his case and that we should limit its holding by re-
fusing to extend it here. In Ayala-Gomez, the sentencing document
stated that Ayala-Gomez was “sentenced to confinement for a pe-
riod of 5 years” even though, “upon service of 0 years and 8 months
of the . . . sentence, the remainder . . . may be served on probation.”
Id. at 1316–17. Here, he argues, he “was never sentenced to 12
months ‘confinement’”; rather, he says, the Final Disposition “ex-
pressly states that confinement was only for 60 days,” so only the
60 days should count. Petitioner’s Br. at 7 (alteration adopted). But
the Final Disposition also stated generally that Kumar was sen-
tenced “to confinement” in an institution as directed by the Depart-
ment of Corrections. AR at 595. Even if a record showing that “con-
finement” was limited to 60 days would be materially
USCA11 Case: 21-11619       Date Filed: 01/20/2022    Page: 9 of 9




21-11619              Opinion of the Court                       9

distinguishable from Ayala-Gomez, given the ambiguity in this rec-
ord, the BIA did not err in concluding that Kumar failed to meet
his burden that he has not been convicted of an aggravated felony.
See 8 C.F.R. § 1240.8(d) (explaining that a noncitizen seeking can-
cellation of removal must make each requisite showing by a pre-
ponderance of the evidence).
      For these reasons, we must deny Kumar’s petition.
      PETITION DENIED.